                          EXHIBIT A-1

Case 2:18-bk-12041-BKM   Doc 118-1 Filed 01/04/19 Entered 01/04/19 12:53:50
                         Desc Exhibit A-1 Page 1 of 53
Case 2:18-bk-12041-BKM   Doc 118-1 Filed 01/04/19 Entered 01/04/19 12:53:50
                         Desc Exhibit A-1 Page 2 of 53
Case 2:18-bk-12041-BKM   Doc 118-1 Filed 01/04/19 Entered 01/04/19 12:53:50
                         Desc Exhibit A-1 Page 3 of 53
Case 2:18-bk-12041-BKM   Doc 118-1 Filed 01/04/19 Entered 01/04/19 12:53:50
                         Desc Exhibit A-1 Page 4 of 53
Case 2:18-bk-12041-BKM   Doc 118-1 Filed 01/04/19 Entered 01/04/19 12:53:50
                         Desc Exhibit A-1 Page 5 of 53
Case 2:18-bk-12041-BKM   Doc 118-1 Filed 01/04/19 Entered 01/04/19 12:53:50
                         Desc Exhibit A-1 Page 6 of 53
Case 2:18-bk-12041-BKM   Doc 118-1 Filed 01/04/19 Entered 01/04/19 12:53:50
                         Desc Exhibit A-1 Page 7 of 53
Case 2:18-bk-12041-BKM   Doc 118-1 Filed 01/04/19 Entered 01/04/19 12:53:50
                         Desc Exhibit A-1 Page 8 of 53
Case 2:18-bk-12041-BKM   Doc 118-1 Filed 01/04/19 Entered 01/04/19 12:53:50
                         Desc Exhibit A-1 Page 9 of 53
Case 2:18-bk-12041-BKM    Doc 118-1 Filed 01/04/19 Entered 01/04/19 12:53:50
                         Desc Exhibit A-1 Page 10 of 53
Case 2:18-bk-12041-BKM    Doc 118-1 Filed 01/04/19 Entered 01/04/19 12:53:50
                         Desc Exhibit A-1 Page 11 of 53
Case 2:18-bk-12041-BKM    Doc 118-1 Filed 01/04/19 Entered 01/04/19 12:53:50
                         Desc Exhibit A-1 Page 12 of 53
Case 2:18-bk-12041-BKM    Doc 118-1 Filed 01/04/19 Entered 01/04/19 12:53:50
                         Desc Exhibit A-1 Page 13 of 53
Case 2:18-bk-12041-BKM    Doc 118-1 Filed 01/04/19 Entered 01/04/19 12:53:50
                         Desc Exhibit A-1 Page 14 of 53
Case 2:18-bk-12041-BKM    Doc 118-1 Filed 01/04/19 Entered 01/04/19 12:53:50
                         Desc Exhibit A-1 Page 15 of 53
Case 2:18-bk-12041-BKM    Doc 118-1 Filed 01/04/19 Entered 01/04/19 12:53:50
                         Desc Exhibit A-1 Page 16 of 53
Case 2:18-bk-12041-BKM    Doc 118-1 Filed 01/04/19 Entered 01/04/19 12:53:50
                         Desc Exhibit A-1 Page 17 of 53
Case 2:18-bk-12041-BKM    Doc 118-1 Filed 01/04/19 Entered 01/04/19 12:53:50
                         Desc Exhibit A-1 Page 18 of 53
Case 2:18-bk-12041-BKM    Doc 118-1 Filed 01/04/19 Entered 01/04/19 12:53:50
                         Desc Exhibit A-1 Page 19 of 53
Case 2:18-bk-12041-BKM    Doc 118-1 Filed 01/04/19 Entered 01/04/19 12:53:50
                         Desc Exhibit A-1 Page 20 of 53
Case 2:18-bk-12041-BKM    Doc 118-1 Filed 01/04/19 Entered 01/04/19 12:53:50
                         Desc Exhibit A-1 Page 21 of 53
Case 2:18-bk-12041-BKM    Doc 118-1 Filed 01/04/19 Entered 01/04/19 12:53:50
                         Desc Exhibit A-1 Page 22 of 53
Case 2:18-bk-12041-BKM    Doc 118-1 Filed 01/04/19 Entered 01/04/19 12:53:50
                         Desc Exhibit A-1 Page 23 of 53
Case 2:18-bk-12041-BKM    Doc 118-1 Filed 01/04/19 Entered 01/04/19 12:53:50
                         Desc Exhibit A-1 Page 24 of 53
Case 2:18-bk-12041-BKM    Doc 118-1 Filed 01/04/19 Entered 01/04/19 12:53:50
                         Desc Exhibit A-1 Page 25 of 53
Case 2:18-bk-12041-BKM    Doc 118-1 Filed 01/04/19 Entered 01/04/19 12:53:50
                         Desc Exhibit A-1 Page 26 of 53
Case 2:18-bk-12041-BKM    Doc 118-1 Filed 01/04/19 Entered 01/04/19 12:53:50
                         Desc Exhibit A-1 Page 27 of 53
Case 2:18-bk-12041-BKM    Doc 118-1 Filed 01/04/19 Entered 01/04/19 12:53:50
                         Desc Exhibit A-1 Page 28 of 53
Case 2:18-bk-12041-BKM    Doc 118-1 Filed 01/04/19 Entered 01/04/19 12:53:50
                         Desc Exhibit A-1 Page 29 of 53
Case 2:18-bk-12041-BKM    Doc 118-1 Filed 01/04/19 Entered 01/04/19 12:53:50
                         Desc Exhibit A-1 Page 30 of 53
Case 2:18-bk-12041-BKM    Doc 118-1 Filed 01/04/19 Entered 01/04/19 12:53:50
                         Desc Exhibit A-1 Page 31 of 53
Case 2:18-bk-12041-BKM    Doc 118-1 Filed 01/04/19 Entered 01/04/19 12:53:50
                         Desc Exhibit A-1 Page 32 of 53
Case 2:18-bk-12041-BKM    Doc 118-1 Filed 01/04/19 Entered 01/04/19 12:53:50
                         Desc Exhibit A-1 Page 33 of 53
Case 2:18-bk-12041-BKM    Doc 118-1 Filed 01/04/19 Entered 01/04/19 12:53:50
                         Desc Exhibit A-1 Page 34 of 53
Case 2:18-bk-12041-BKM    Doc 118-1 Filed 01/04/19 Entered 01/04/19 12:53:50
                         Desc Exhibit A-1 Page 35 of 53
Case 2:18-bk-12041-BKM    Doc 118-1 Filed 01/04/19 Entered 01/04/19 12:53:50
                         Desc Exhibit A-1 Page 36 of 53
Case 2:18-bk-12041-BKM    Doc 118-1 Filed 01/04/19 Entered 01/04/19 12:53:50
                         Desc Exhibit A-1 Page 37 of 53
Case 2:18-bk-12041-BKM    Doc 118-1 Filed 01/04/19 Entered 01/04/19 12:53:50
                         Desc Exhibit A-1 Page 38 of 53
Case 2:18-bk-12041-BKM    Doc 118-1 Filed 01/04/19 Entered 01/04/19 12:53:50
                         Desc Exhibit A-1 Page 39 of 53
Case 2:18-bk-12041-BKM    Doc 118-1 Filed 01/04/19 Entered 01/04/19 12:53:50
                         Desc Exhibit A-1 Page 40 of 53
Case 2:18-bk-12041-BKM    Doc 118-1 Filed 01/04/19 Entered 01/04/19 12:53:50
                         Desc Exhibit A-1 Page 41 of 53
Case 2:18-bk-12041-BKM    Doc 118-1 Filed 01/04/19 Entered 01/04/19 12:53:50
                         Desc Exhibit A-1 Page 42 of 53
Case 2:18-bk-12041-BKM    Doc 118-1 Filed 01/04/19 Entered 01/04/19 12:53:50
                         Desc Exhibit A-1 Page 43 of 53
Case 2:18-bk-12041-BKM    Doc 118-1 Filed 01/04/19 Entered 01/04/19 12:53:50
                         Desc Exhibit A-1 Page 44 of 53
Case 2:18-bk-12041-BKM    Doc 118-1 Filed 01/04/19 Entered 01/04/19 12:53:50
                         Desc Exhibit A-1 Page 45 of 53
Case 2:18-bk-12041-BKM    Doc 118-1 Filed 01/04/19 Entered 01/04/19 12:53:50
                         Desc Exhibit A-1 Page 46 of 53
Case 2:18-bk-12041-BKM    Doc 118-1 Filed 01/04/19 Entered 01/04/19 12:53:50
                         Desc Exhibit A-1 Page 47 of 53
Case 2:18-bk-12041-BKM    Doc 118-1 Filed 01/04/19 Entered 01/04/19 12:53:50
                         Desc Exhibit A-1 Page 48 of 53
Case 2:18-bk-12041-BKM    Doc 118-1 Filed 01/04/19 Entered 01/04/19 12:53:50
                         Desc Exhibit A-1 Page 49 of 53
Case 2:18-bk-12041-BKM    Doc 118-1 Filed 01/04/19 Entered 01/04/19 12:53:50
                         Desc Exhibit A-1 Page 50 of 53
Case 2:18-bk-12041-BKM    Doc 118-1 Filed 01/04/19 Entered 01/04/19 12:53:50
                         Desc Exhibit A-1 Page 51 of 53
Case 2:18-bk-12041-BKM    Doc 118-1 Filed 01/04/19 Entered 01/04/19 12:53:50
                         Desc Exhibit A-1 Page 52 of 53
Case 2:18-bk-12041-BKM    Doc 118-1 Filed 01/04/19 Entered 01/04/19 12:53:50
                         Desc Exhibit A-1 Page 53 of 53
